UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-4447


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

GIOVANNI A. WATERS, a/k/a Giovanni Alphonzo Waters, a/k/a Wiz,

                    Defendant - Appellant.



Appeal from the United States District Court for the Western District of Virginia, at
Charlottesville. Norman K. Moon, Senior District Judge. (3:15-cr-0006-NKM-JCH-1)


Submitted: May 28, 2021                                           Decided: July 8, 2021


Before DIAZ and THACKER, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Juval O. Scott, Federal Public Defender, Lisa M. Lorish, Assistant Federal Public
Defender, OFFICE OF THE FEDERAL PUBLIC DEFENDER, Charlottesville, Virginia,
for Appellant. Daniel P. Bubar, Acting United States Attorney, Jennifer R. Bockhorst,
Assistant United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY,
Abingdon, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Giovanni A. Waters appeals the 15-month sentence imposed following the second

revocation of his supervised release. On appeal, Waters argues that the district court

imposed a plainly unreasonable sentence by (1) failing to acknowledge or address his

mitigation arguments regarding the severity of his incarceration during the COVID-19

pandemic, and (2) imposing a longer term of imprisonment to promote deterrence, despite

his substance abuse disorder. Finding no error, we affirm.

       “A district court has broad discretion when imposing a sentence upon revocation of

supervised release.” United States v. Patterson, 957 F.3d 426, 436 (4th Cir. 2020). “We

will affirm a revocation sentence if it is within the statutory maximum and is not plainly

unreasonable.” United States v. Slappy, 872 F.3d 202, 207 (4th Cir. 2017) (internal

quotation marks omitted).     To determine whether a revocation sentence is plainly

unreasonable, we first determine whether the sentence is procedurally or substantively

unreasonable, evaluating “the same procedural and substantive considerations that guide

our review of original sentences” but taking “a more deferential appellate posture than we

do when reviewing original sentences.” United States v. Padgett, 788 F.3d 370, 373 (4th

Cir. 2015) (alteration and internal quotation marks omitted).

       “A revocation sentence is procedurally reasonable if the district court adequately

explains the chosen sentence after considering the Sentencing Guidelines’ nonbinding

Chapter Seven policy statements and the applicable 18 U.S.C. § 3553(a) factors.” United

States v. Coston, 964 F.3d 289, 297 (4th Cir. 2020) (internal quotation marks omitted),

cert. denied, 141 S. Ct. 1252 (2021); see 18 U.S.C. § 3583(e) (listing sentencing factors

                                            2
applicable to revocation proceedings). “A revocation sentence is substantively reasonable

if, in light of the totality of the circumstances, the court states an appropriate basis for

concluding that the defendant should receive the sentence imposed.” Coston, 964 F.3d at

297 (internal quotation marks omitted).

       In fashioning an appropriate sentence, “the court should sanction primarily the

defendant’s breach of trust, while taking into account, to a limited degree, the seriousness

of the underlying violation and the criminal history of the violator.” United States v. Webb,

738 F.3d 638, 641 (4th Cir. 2013) (internal quotation marks omitted). A revocation

sentence within the properly calculated policy statement range “is presumed reasonable.”

United States v. Padgett, 788 F.3d 370, 373 (4th Cir. 2015) (internal quotation marks

omitted).

       Waters first contends that the district court inadequately explained the sentence it

imposed on him when it did not address certain mitigation arguments related to the Bureau

of Prisons’ (BOP) response to the COVID-19 pandemic. A sentencing court must provide

a sufficient explanation “to satisfy the appellate court that [it] has considered the parties’

arguments and has a reasoned basis for exercising [its] own legal decision-making

authority.” United States v. Blue, 877 F.3d 513, 518 (4th Cir. 2017) (internal quotation

marks omitted). In doing so, the court “must address the parties’ nonfrivolous arguments

in favor of a particular sentence, and if the court rejects those arguments, it must explain

why in a detailed-enough manner that [we] can meaningfully consider the procedural

reasonableness of the revocation sentence imposed.” Slappy, 872 F.3d at 208; see United

States v. Ross, 912 F.3d 740, 744 (4th Cir. 2019). A district court’s failure to give “specific

                                              3
attention” to nonfrivolous arguments generally produces a procedurally unreasonable

sentence. United States v. Lewis, 958 F.3d 240, 245 (4th Cir. 2020) (internal quotation

marks omitted). “[A]lthough the court need not be as detailed or specific when imposing

a revocation sentence as it must be when imposing a post-conviction sentence, it still must

provide a statement of reasons for the sentence imposed.” Slappy, 872 F.3d at 208

(alteration and internal quotation marks omitted).

       Here, the district court explicitly addressed part of Waters’ argument regarding the

impact of COVID-19 on his prison sentence, rejecting his contention that the increased

physical danger for prisoners created by the pandemic warranted a lesser sentence in his

particular case. However, the court did not expressly address Waters’ related argument

that the BOP’s pandemic response would create more restrictive conditions of confinement

and reduce or eliminate access to prison programming during his incarceration, also

warranting a lesser sentence.

       Under the circumstances presented, we conclude that the district court did not act

unreasonably in failing to explicitly address Waters’ argument. It is well established that,

“[w]hen a court sentences a federal offender, the BOP has plenary control, subject to

statutory constraints, over the place of the prisoner’s imprisonment and the treatment

programs (if any) in which he may participate.” Tapia v. United States, 564 U.S. 319, 331

(2011) (citations and internal quotation marks omitted). Likewise,

       changes in a prisoner[’s] location, variations of daily routine, changes in
       conditions of confinement (including administrative segregation), and the
       denial of privileges—matters which every prisoner can anticipate are
       contemplated by his original sentence to prison—are necessarily functions


                                             4
       of prison management that must be left to the broad discretion of prison
       administrators to enable them to manage the prisons safely and efficiently.

Gaston v. Taylor, 946 F.2d 340, 343 (4th Cir. 1991).

       In addressing the BOP’s response to the COVID-19 pandemic generally, Waters

presented no evidence supporting his eligibility for any particular programming or

establishing any such eligibility would be affected by the BOP’s particular pandemic

restrictions. Moreover, any consideration of the BOP’s response to the pandemic or the

resulting conditions of Waters’ confinement was necessarily speculative, as it relied on

variables that defy reliable prediction. Waters himself partially proves this point by

describing his delayed transfer to a BOP facility. Waters offers no basis to suggest that the

district court should have anticipated the length of the delay, the regional detention facility

in which he would be housed, or the conditions at that particular facility.             These

uncertainties are compounded in Waters’ case by the court’s decision to allow Waters to

self-report at a later date, providing even less certainty regarding the conditions in the BOP

as of Waters’ commencement of his term of imprisonment.

       Waters correctly observes that Congress instructed courts to consider “the kinds of

sentences available,” 18 U.S.C. § 3553(a)(3), the need “to reflect the seriousness of the

offense,” 18 U.S.C. § 3553(a)(2)(A), and the need “to provide the defendant with needed

educational or vocational training, medical care, or other correctional treatment in the most

effective manner,” 18 U.S.C. § 3553(a)(2)(D), when imposing sentence. He also maintains

that sentencing courts permissibly consider the nature of confinement in deciding what

form of confinement to impose and properly account for considerations such as a


                                              5
defendant’s physical and mental characteristics that may expose him to abuse while

incarcerated. These circumstances, however, are readily distinguishable from those at

issue here. In each example Waters proffers, the applicable alternative or condition is

characterized by fixed variables that can be predicted with some measure of accuracy and

reliability. Moreover, these considerations necessarily are tailored to the individualized

characteristics of the inmate being sentenced. In contrast, all inmates are potentially

impacted by the BOP’s COVID-19 response. In fact, consideration of the pandemic

restrictions may tend to create unwarranted sentencing disparities between those sentenced

before and those sentenced during the pandemic. See 18 U.S.C. § 3553(a)(6). We

therefore conclude that the court was not required to explicitly address this aspect of

Waters’ mitigation argument. *

       Waters also argues that the court abused its discretion in basing its sentence on the

need to promote deterrence, as a longer sentence does not serve that purpose in his case.

Waters contends that no evidence in the record suggests that increased incarceration would

deter someone, like Waters, with a documented substance abuse disorder from engaging in

further drug use.

       Waters is correct that “[a] sentence that does not serve the announced purposes of

§ 3553(a)(2) is unreasonable.” United States v. Dowell, 771 F.3d 162, 176 (4th Cir. 2014)

(quoting United States v. Shortt, 485 F.3d 243, 248 (4th Cir. 2007)); see United States v.



       *
        In any event, even if the district court erred procedurally in failing to address
Waters’ argument, its revocation sentence was not plainly unreasonable.

                                             6
Howard, 773 F.3d 519, 535 (4th Cir. 2014) (“A sentence that fails to fulfill the purposes

of sentencing cannot be saved, even if it is supported by consideration of the six other

[§ 3553(a)] factors.” (internal quotation marks omitted)). Nevertheless, we find no abuse

of discretion in the court’s reliance on the need to promote deterrence here. The court

based its sentencing determination not only on the fact of Waters’ relapse, but also on the

speed with which he returned to drug use mere weeks after his release from serving a prior

12-month revocation sentence for the same conduct. Waters makes no attempt to point to

any particular stressors or other extenuating circumstances that might explain his rapid

relapse, which indisputably represents a significant breach of the court’s trust. Thus, we

conclude that the district court acted within its discretion in concluding that a sentence

longer than the 12 months he previously served on his first revocation was needed to

promote deterrence following his second revocation.

       Waters’ reliance on Robinson v. California, 370 U.S. 660 (1962), and Powell v.

Texas, 392 U.S. 514 (1968), is misplaced.         Those authorities recognized an Eighth

Amendment prohibition on the “targeted criminalization of otherwise legal behavior that

is an involuntary manifestation of an illness”—not on the prohibition of illegal drug use.

Manning v. Caldwell for City of Roanoke, 930 F.3d 264, 285 (4th Cir. 2019) (en banc). In

recently applying Robinson and Powell to reinstate a challenge to a similar state statute,

we declined to “cast any doubt” on the continued validity of “any restrictions imposed after

conviction of a crime” or their use “to thwart criminal misconduct.” Id. at 284. Instead,

we explained that “[u]nquestionably, courts may restrict an individual’s liberty pursuant to

a criminal sentence,” and thus may, “in appropriate cases[,] . . . impose and enforce targeted

                                              7
restrictions as conditions of supervised release, . . . even on persons who suffer from certain

illnesses.” Id.; cf. Robinson, 370 U.S. at 665 (“There can be no question of the authority

of the state in the exercise of its police power to regulate the . . . use of dangerous and

habitforming drugs.”). Thus, the Eighth Amendment did not prevent the district court from

considering in aggravation Waters’ continued violation of his supervised release terms

through drug use, despite the difficulties presented by his substance abuse disorder.

       Accordingly, we affirm the district court’s judgment. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                                 AFFIRMED




                                              8